DETAILED ACTION
Claims 1-20 are pending, and claims 1-9 are currently under review.
Claims 10-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species of Ni in the reply filed on 9/30/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.

Claim Interpretation
The examiner interprets the term “braze alloy” to merely require an alloy composition that has a lower melting point than the claimed “at least one metal or alloy” such that a function of brazing would naturally be present.
The examiner interprets the composition as recited in claim 4 to refer to “the powder” of claim 1 of a combination of a metal or alloy and a braze alloy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danforth et al. (US 5,900,207) in view of Schick et al. (US 2016/0354842).
Regarding claim 1, Danforth et al. discloses fused filament method of additive manufacturing [abstract, col.3 ln.17-25].  The examiner submits that the claimed steps of depositing a filament of binder and metal components onto a substrate via a filament delivery device would have naturally flowed from the disclosure of fused filament deposition as would have been recognized by one of ordinary.  This feature is also depicted by Danforth et al. [fig.1].  Danforth et al. further teaches subsequent steps of binder removal (ie. sacrificing) and sintering to form a component [abstract, col.2 ln.49-57].
Danforth et al. further teaches that the solid metal powder component can include combinations of metal alloys [col.5 ln.45-47]; however, Danforth et al. does not expressly teach a mixture of metal alloy and braze alloy as claimed.  Schick et al. discloses a method of additive manufacturing wherein the metal component can include a mixture of a base alloy and second alloy having a lower melting point than the base alloy such that high temperature alloys that may otherwise be difficult to weld or braze can be additively manufactured [abstract, 0019].  Therefore, it would have been obvious to modify the method of Danforth et al. by including the metal mixture disclosed by Schick et al. in order to additively manufacture high temperature alloys as taught by Schick et al.  The examiner considers the second alloy having a lower melting point to meet the limitation of a “braze alloy” as stated above.  
Regarding claims 2-3, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  Schick et al. further teaches that the base alloy can be a nickel-based superalloy and that the second alloy can have a composition similar to the base alloy (ie. superalloy) while including elements such as Si and/or B [0023, 0027].
Regarding claim 5, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  Schick et al. further teaches including the base alloy in an amount of about 25 to 75 weight percent [0033].  The examiner notes that the overlap between the powder ratios of Schick et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 6, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  Danforth et al. further teaches that the binder can be a thermoplastic binder [col.6 ln.52-55].
Regarding claim 7, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  Danforth et al. further teaches that the filament includes at least 50 volume percent of the metal powder [col.5 ln.40-45].  The examiner notes that the overlap between the powder ratios of Schick et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 9, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  Danforth et al. further teaches that the binder is removed by thermal decomposition or solvent extraction in an inert or oxidizing atmosphere [col.14 ln.6-51].  The examiner considers the above disclosure to meet the limitations of being oxidized, incinerated, decomposed, and removed.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danforth et al. (US 5,900,207) and Schick et al. (US 2016/0354842) as applied to claim 1 above, and further in view of Chesnes et al. (US 2002/0157737).
Regarding claim 4, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  As stated previously, Schick et al. teaches that the base alloy can be a nickel superalloy such as MAR-M-247 [0025]; however, Schick et al. does not expressly teach a combined powder composition as claimed.  Chesnes et al. discloses that it is known to utilize a particular inventive composition as a braze alloy compatible with nickel superalloys such as MAR-M-247 [abstract, 0021].  Therefore, it would have been obvious to one of ordinary skill to modify the second alloy of Schick et al. by specifying a composition as disclosed by Chesnes et al. because said composition is particularly useful for brazing MAR-M-247 nickel superalloys as taught by Chesnes et al.  
The examiner notes that the instant specification discloses that the claimed powder composition can be achieved by utilizing a combination of MAR-M-247 alloy and a braze alloy composition as disclosed in [0027, 0029 spec.].  The examiner further notes that the braze alloy composition of Chesnes et al. is identical to that as disclosed in the instant specification above, with the exception of the Si amount which is still overlapping [abstract, 0007].  Accordingly, the examiner submits that the combination of MAR-M-247 base alloy of Schick et al. and specific inventive braze alloy composition of Chesnes et al. would have resulted in composition that overlaps with that as claimed as expressly disclosed by applicants [0030 spec.].  See MPEP 2144.05(I).
Regarding claim 8, Danforth et al. and Schick et al. disclose the method of claim 1 (see previous).  The examiner submits that sintering as disclosed by Danforth et al. would naturally result in heating to at least a brazing temperature and cooling as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  Danforth et al. and Schick et al. do not expressly teach a further step of diffusion heat treatment for homogenization as claimed.  Chesnes et al. further teaches that, after brazing occurs, it is known to perform diffusion heat treatment to homogenize the brazed area [0043-0058].  Therefore, it would have been obvious to one of ordinary skill to modify the sintering of Danforth et al. by including a consideration for a homogenizing diffusion heat treatment to obtain a homogenized part as taught by Chesnes et al.  Alternatively, Chesnes et al. also teaches that homogenization diffusion heat treatment occurs at 0 to 400 degrees F below a braze temperature for up to 24 hours [0043].  Danforth et al. also teaches overlapping exemplary sintering parameters of heating at up to 2050 degrees C at a heating rate of 3 to 5 degrees C per minute [col.16 ln.15-19].  Thus, the examiner also submits that a function of homogenizing diffusion heat treatment would also have naturally flowed from the overlapping sintering parameters of Chesnes et al.  See MPEP 2145(II) & MPEP 2144.05(I) & MPEP 2173.05(g).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734